Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the following recitations are not clear and vague as to the meaning of the technical features to which they refer: “the positive and negative polarity conversion frequency”, “the positive and negative polarity conversion duty cycle”, “both the positive and negative polarity conversion frequency and the positive and negative polarity conversion duty cycle combined state”, “the work of the power supply voltage output”, “the power supply voltage attribute condition”, “the duty cycle of the positive and negative polarity conversion frequency and the positive and negative polarity conversion”, “the garden light side”, and “the division lighting function”.
Regarding claim 1, lines 8-9, the recitations, “control commands used to represent lighting functions” and “the lighting function control instructions” are used inconsistently without antecedents for a similar meaning.
Regarding claim 1, lines 29-30, “the function setting options” lacks antecedent basis.  
Regarding claim 2, line 2, “the function setting options” lacks antecedent basis.  In line 4, the term, “such as” is not clear since the features which follow said expressions have no limiting effect, and the scope of protection of said claim is not clearly defined.
For the purposes of expediting prosecution on the merits of the claims, the examiner has attempted to construe the claims to the extent possible for the following art rejection.

Remarks
The Office has cited particular columns, line numbers, paragraph numbers, references, or figures in the references applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. See MPEP § 2141.02 and § 2123.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SMETS (EP 3361834 B1, hereinafter referred to as SMETS).
Regarding claim 1, SMETS discloses a garden light control method, comprising the steps of: at a power supply terminal (53, Fig. 2), modulating the positive and negative polarity of output power at different times (“Regulator circuitry 51 periodically reverses the polarity of the DC output voltage VDC to obtain a output voltage Vout. The regulator circuitry 51 is connected with a regulator output 53 to the conductor 4 to output the output voltage Vout.”, paragraph [0027]), 

to output control commands used to represent lighting functions (“The system power supply may comprise a data transmitter which can transmit data to the luminaires in the form of a voltage signal,… The data may for example be control data which controls the individual luminaires, e.g. to individually switch a luminaire "on" or "off"”, paragraph [0034]) 

a garden light terminal (2, Figs. 1, 2) receiving the power signal from the power supply terminal (24, Figs. 2, 5), 
identifying the positive and negative polarity of the voltage (“modulate a parameter of the output voltage Vout, such as a frequency of the polarity reversion and/or duration of a period with a certain polarity.”, paragraph [0036]; “One or more of the luminaires 2 may be provided with a data receiver which can extract the data from the received supply voltage Vsup, e.g. by sampling the modulated parameter”, paragraph [0038]), 

comparing the function setting options of the garden light 
executing the 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over SMETS in view of Siminoff et al. (US 10,412,811 B1, hereinafter referred to as Siminoff).
Regarding claim 2, SMETS discloses all the features and limitations as discussed above and further discloses wherein the function setting options include lighting timing, lighting time length (“the control unit "CU" may be programmed via the commands by a user to switch "on" or "off" at or after a certain time.”, paragraph [0041]; “the light source may be switched into an "on" state or "off" state in accordance with timing instructions”, paragraph [0050]), light brightness (“the supply voltage can e.g. be pulse width modulated or phase modulated by varying these percentages.”, paragraph [0026]. Varying these percentages will vary the light brightness; “the amount of current be increased or reduced to produce more or less light without completely switching the light sources off.”, paragraph [0050]), and activation of external devices such as a motion detection function (“motion detector "MD", paragraph [0042]) but does not disclose that the function setting options include light color correspondence.
However, Siminoff discloses an electronic device 230 having the settings 320 which includes data indicating different settings including color for the light emitters 232 for different conditions (col. 41, ll. 3+).
Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the function setting options of SMETS with the well-known color setting as taught by Siminoff in order to provide many different settings including color setting for the luminaire for different conditions (col. 41, ll. 3+).
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D CHANG whose telephone number is (571)272-1801. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 5712728048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL D CHANG/Primary Examiner, Art Unit 2844